Citation Nr: 1627124	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, post-operative left medial meniscectomy with tricompartmental osteoarthritis (left knee disability), currently rated as 10 percent disabling.
 
2.  Entitlement to service connection for degenerative disc disease and spondylosis with spinal stenosis of the lumbar spine (low back disability), to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board previously remanded this matter for development in July 2015.  


FINDINGS OF FACT

1.  During the course of the claim, the Veteran's left knee disability has been manifested by arthritis, flexion to no less than 120 degrees, full extension (0 degrees), pain, weakness, some effusion, and subjective complaints of giving way.

2.  A lumbar spine disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's claimed disability to service or to the service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261, 5257 (2015).

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  A Board hearing was conducted in April 2015 and a copy of the transcript has been placed in the claims file.  Neither the Veteran nor his representative has alleged any deficiency with respect to the hearing.  See Scott, supra.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA treatment records, a VA examination and VA medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Increased Rating 

The Veteran is seeking an increased rating in excess of 10 percent for service-connected left knee disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for the left knee disability was established in a 1981 rating decision.  The Veteran filed the instant claim for an increased rating in September 2008.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that degenerative arthritis established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint.  

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R.     § 4.71a, Diagnostic Code 5257.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

The Veteran was afforded a VA examination in connection with his increased rating claim in February 2009.  At the time he reported intermittent left knee pain, bouts  of his knee giving out, stiffness, and swelling, but no locking.  He also reported experiencing flare ups from prolonged walking, as well as going up and down the stairs.  He stated that he used a knee brace and took Aleve as needed for pain.  The Veteran denied the use of a cane or any other assistive walking devices.  It was noted the knee does not interfere with activities of dialing living and there were no incapacitating episodes in the last year.  

Upon physical examination, the examiner noted that the Veteran walked with a slight limp on the left leg and he had good heel and toe rising.  The examiner noted that there were three well-healed nontender operative scars on the knee and minimal suprapatellar effusion.  Additionally, the examiner stated that there were no signs of instability, deformity, or atrophy and the patellar compression sign was negative.  There was tenderness over the medial joint line.  Range of motion (ROM) testing  of the left knee revealed full extension and flexion limited to 130 degrees with pain starting at 120 degrees.  There was no additional limitation after repetitive testing; however, pain was noted at flexion to 100 degrees.  The examiner noted that squatting produced pain in the left knee.  X-ray imaging of the left knee showed moderate degenerative changes.  The examiner diagnosed the Veteran with left knee tricompartmental osteoarthritis.  

In June 2009, the Veteran sought VA treatment for left knee pain.  An x-ray of the left knee revealed that there was no evidence of any fractures or dislocations.  The impression was moderate degenerative osteoarthritic changes of the femoral tibial and femoral patellar joints.  The Veteran was seen for an emergency room visit in February 2010 for pain and swelling of the left knee after he used the stairmaster   at physical therapy.  Upon physical examination, the examiner noted there was swelling of the knee with tenderness and joint pain.  The Veteran had full ROM  and muscle strength.  An x-ray showed that there was no fracture, dislocation, tumors, or lesions.  He was prescribed Toradol and a knee brace and 600 mg Motrin were ordered.  The diagnosis was arthralgia with bursitis.  VA treatment notes from 2011 to 2015 document knee pain.  Additionally, the notes show full ROM upon physical examination and specifically, an April 2015 VA treatment record noted that there was no swelling, redness, warmth or discoloration pertaining to the left knee.  

The Veteran was afforded another VA examination in September 2015.  The Veteran reported increased pain on a daily basis, intermittent swelling and that     his left knee gave way at times.  He stated that years of physical therapy often exacerbated his left knee and resulted in the swelling.  Additionally, he stated that his knees became stiff if he sat in one position for too long.  He also reported experiencing flare-ups at least once a week.  The Veteran's flare-ups limited his ability to bend, squat, run, lift objects from the floor, stand, walk, or stair climb     for prolonged periods.  He reported taking Aleve for pain relief and he received injections which helped with the pain for weeks at a time.  Range of motion testing of the left knee revealed flexion limited to 120 degrees and full extension at 0 degrees.  There was no additional limitation after repetitive testing; however, pain was noted.  It was noted that the Veteran had diffuse tenderness and crepitus in the left knee.  Additionally, it was noted that he had a history of recurrent effusion and had mild left knee edema at the time of the examination.  The examiner stated there was no instability on anterior, posterior, or medial/lateral stress maneuvers.  Also, there was no evidence of ankyloses or recurrent patellar subluxation/dislocation.  The examiner also noted that the Veteran had arthroscopic left knee surgery in 1978, ACL left knee repair in 1980 and meniscus left knee repair in the 1980s.     The examiner also examined the Veteran's left knee scars.  The Veteran reported that his left knee scars were not painful or unstable.  Upon physical examination, the examiner determined that the Veteran had two incisional sites that both were     4 centimeters long and well healed.  Additionally, the Veteran's arthroscopic insertional site was well healed.  In regards to the Veteran's left knee disability impacting his ability to work, the examiner stated that the Veteran was unable to   do heavy duty work, but that he was still able to do light sedentary work.  

Upon review of the record, the Board finds that an evaluation in excess of 10   percent for the Veteran's left knee disability is not warranted at any time.  At          no point in the record is left knee flexion or extension limited to a compensable degree under Diagnostic Codes 5260 and 5261 demonstrated.  At worst, the Veteran demonstrated, during both the February 2009 and September 2015 VA examinations, left knee flexion to 120 degrees, with full extension.  Moreover, both examiners found no additional limitation in range of motion following repetitive-use testing, although the 2009 examination noted pain beginning at 100 degrees following repetition.  Both examiners found that he had full muscle strength and no muscle atrophy.  Accordingly, higher or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.

When determining what disability rating is appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences walking and using stairs as a result of left knee pain.  The Board also acknowledges that painful motion of the Veteran's left knee has been documented.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, the 10 percent rating for his left knee disability contemplates his subjective complaints and functional loss, as compensable limitation of motion was not shown.  

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257 and has noted that the Veteran repeatedly reported  that his knee gave way when he was seen for treatment.  However, the Board also notes that the medical evidence of record does not document objective instability or subluxation during the course of the claim.  In this regard, while the February 2009 VA examiner noted that there was a positive Lachman test, he stated both posterior drawer and McMurray tests were negative and that there was no instability.  On the September 2015 examination, Lachman test, posterior drawer test, and valgus and varus testing for stability were all normal.  Although the Veteran has reported subjective complaints of instability, the Board finds the objective testing on VA examinations to be more probative than the Veteran's lay assertions. 

In sum, the medical evidence of record documents noncompensable limitation of motion even considering his complaints of pain and functional impairment, and          a knee that is stable on objective testing.  Therefore, the preponderance of the probative evidence is against higher or separate ratings under Diagnostic Codes 5260, 5261, and 5257.  Additionally, although the 2015 VA examiner noted the Veteran had a meniscus condition, the examiner noted that such condition was surgically treated in 1980s.  The medical evidence does not reflect that the Veteran currently suffers from dislocated semilunar cartilage.  Moreover, there is no evidence in the record that the Veteran has complained of frequent episodes of his left knee locking.  Similarly, the record does not show that the Veteran currently suffers from nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5258 and 5262 cannot serve as a basis for a higher rating. 

The Board has also considered whether a separate compensable rating for the Veteran's left knee scars is warranted.  However, the Veteran's scars are not painful, unstable, or of the requisite size to warrant a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2015).  

Accordingly, the preponderance of the evidence is against the Veteran's claim,    and an evaluation in excess of 10 percent for a left knee disability is denied.

The Board has also considered whether the Veteran's left knee disability presents  an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the applicable rating criteria for the left knee disability reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence.  With respect to the disability, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. 

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted.

As a final matter, the Board notes that the Veteran reported that he retired from    the Post Office in 1994 and was working at a vocational rehabilitation program      in housekeeping with VA during his April 2015 hearing.  At the time of his of September 2015 examination, he reported still working there as a custodian.  He  has not alleged that his left knee disability has rendered him unemployable; in fact during his April 2015 hearing he reported that he had no problem working and did not want to sit at home.  In light of these facts, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's left knee disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.

Service Connection

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Evidence of continuity of symptomatology from the time of service until   the present is required where the chronicity of a chronic condition manifested    during service either has not been established or might reasonably be questioned.     38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).  

The Veteran essentially contends that his current low back disability, diagnosed as degenerative disc disease and spondylosis with spinal stenosis of the lumbar spine, is secondary to his service-connected left knee disability.  

A current diagnosis has been established; thus, the remaining question before the Board is whether the Veteran's back disability arose in service or is otherwise related to service or a service-connected disability.  Upon review of the record,    the Board finds that the most probative evidence is against the claim.

Initially, the Board notes that the Veteran does not contend and the evidence does not reflect that his back disability is related to service.  The Veteran's STRs are negative for any findings, complaints or treatment of a back disability during service.  The Veteran elected to not do a separation examination in September 1980.  Additionally, there is no competent evidence showing a back disability within one year after the Veteran's separation from service.  In fact, the available medical records do not indicate that the Veteran was seen for low back pain after service until October 2004 following surgery of the cervical spine which resulted in chronic low back pain.  Moreover, during his April 2015 hearing, the Veteran testified that his back pain started within the last four to five years.  

As there is no competent evidence of a low back disability in service or for many years thereafter, and the Veteran does not contend such, service connection on a direct or presumptive basis is denied.  Thus, competent evidence linking the current condition with his service-connected left knee disability is required to establish service connection.  

On this question, the most probative evidence is against the claim.  In this regard, the Veteran underwent a VA examination in February 2009.  The Veteran reported that in about 2000, without any injury, he started having low back pain.  He stated that he first sought treatment for low back pain in 2003.  Following examination of the Veteran, the VA examiner opined that the Veteran's current back disability was less likely as not related to his left knee disability because there was no plausible scientific evidence showing knee osteoarthritis causing osteoarthritis of the lumbar spine.  

Pursuant to the Board's July 2015 remand, the Veteran was afforded another       VA examination in September 2015.  After a review of the record, including the February 2009 examination report, the September 2015 examiner concluded that  the Veteran's back disability was not proximately due to or the result of the Veteran's service-connected left knee disability.  In support of the opinion, the examiner noted that the low back disability was first symptomatic about thirty years after the left knee disability in service and the low back disability was unrelated to any events that occurred as a result of the service-connected left knee.  Furthermore, the examiner stated that the Veteran was much less active than he would otherwise have been because of the left knee disability and as a result, there is less stress, not more, being applied to the back.  Similarly, the examiner indicated that the back disability was not permanently worsened beyond its normal progression as a result of the left knee disability for the same reasons stated above.  

After review of the evidence of record, the Board finds that although the Veteran currently has a back disability, the preponderance of the probative evidence is against a finding that his back disability was caused or aggravated by his service-connected left knee disability.

The Board acknowledges that the Veteran has asserted that his back disability started after his service-connected knee disability because he had to put weight on his back when standing to compensate for the pain in his knees.  In contrast, there is no competent medical opinion of record establishing a relationship between the Veteran's back disability and his service-connected left knee disability.  Indeed, the Veteran testified, during his 2015 hearing, that no doctor had ever intimated to him that his back disability was related to or aggravated by his left knee disability.  While the Veteran believes that his current back disability is related to his service-connected left knee disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his current low back disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back disability is not competent medical evidence.  The Board finds the opinion of the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, a back disability was not shown in service or for many years thereafter, and the most probative evidence of record is against a finding that the Veteran's back disability is related to service or caused or aggravated by the service-connected left knee disability.  Accordingly, the claim for service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

A rating in excess of 10 percent for left knee disability is denied.  

Service connection for a low back disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


